Title: To George Washington from George Morgan, 9 May 1779
From: Morgan, George
To: Washington, George



Sir
Princeton [N.J.] May 9th 1779

The Delaware chiefs appointed by their nation to transact business with the united states are now at my house—They are desirous to make known to your Excellency their situation—and the situation of Indian affairs in general to the Westward, before they do it to Congress—This they wish to do in person, if you please to appoint a time for them to wait on you either at your own quarters, or in the neighbourhood of camp. There are three chiefs—they have eleven attendants—a part or the whole will wait upon you as your Excellency may direct—I can manage matters so as they shall arrive at any appointed hour—And as what they have to say, will be committed to writing it will take up the less of your time. As they have thrown aside the use of wampum they will wish to be indulged with your Excellency’s written answer. As the disposition of this nation has been and is of infinite consequence to the frontiers of Virginia and Pennsylvania I have thought I could not render my country a more important service than to attend with these chiefs on your Excellency. They have brought three of their sons to place at school under my care, as a testimony of their disposition towards us, and they would very willingly increase the number. I shall wait your Excellencys answer &c.
Geo. Morgan.
P.S. I have thought it proper to inclose to your Excellency the original address of the Delaware Indians.

